Citation Nr: 1544137	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer, status post external beam radiation and Zoladex therapy, beginning March 1, 2010, and prior to July 11, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to October 1964 and from August 1965 to March 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  During the period on appeal, the Veteran's prostate cancer was in remission for six months or more and there is no probative evidence that his prostate cancer reoccurred, metastasized, or required treatment.

2.  During the period on appeal, the Veteran's prostate cancer residuals were manifested, at worst, by symptoms such as urinary frequency with awaking to void once a night and urinary tract symptoms of occasional hesitancy and sometimes weak stream.

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased evaluation for residuals of prostate cancer arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the notice provided to the Veteran in February 2010 was sufficient, and no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2011 and July 2014 VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the residuals of prostate cancer.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Prostate cancer was diagnosed in March 2009, and the Veteran completed Zoladex injections and radiation treatment in August 2009.  A May 2010 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating effective January 29, 2010, the date the RO received the Veteran's claim; thereafter, the RO assigned a 10 percent disability rating beginning March 1, 2010, six months following the cessation of treatment, based on urinary frequency and awakening to void two times per night.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

In June 2010, the Veteran requested reconsideration of the 10 percent disability rating, alleging that the residuals of his prostate cancer caused increased urinary incontinence.  In September 2010, the RO reconsidered the Veteran's disability rating and found that an initial rating in excess of 10 percent was not warranted, and the Veteran filed a timely notice of disagreement.  In June 2014, the Board remanded the Veteran's claim to afford him a VA examination, which revealed elevated prostate specific antigen (PSA) levels, representing a reoccurrence of active prostate cancer.  Accordingly, the RO reinstated the Veteran's 100 percent disability evaluation for malignant neoplasms of the genitourinary system effective July 11, 2014, the date of the VA examination.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Accordingly, this decision considers whether the Veteran is entitled to an evaluation in excess of 10 percent for benign neoplasms of the genitourinary system, beginning March 1, 2010, and prior to July 11, 2014.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).
Malignant neoplasms of the genitourinary system warrant a 100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Id.  If there has been no local reoccurrence or metastasis, VA regulations require that residuals of prostate cancer be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  38 C.F.R. § 4.115a.  VA regulations provide descriptions of various levels of disability in specific symptom areas.  Id.  Where diagnostic codes refer the decision maker to those specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Id.  Since the areas of dysfunction described in the regulations do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  Id.

In March 2009, following an elevated PSA reading of 5.42 and biopsies of the prostate, prostate cancer was diagnosed.  The Veteran received a Zoladex injection at a VA facility in March 2009 and underwent external beam radiation therapy at a private facility, which was completed in August 2009.  Despite VA's request, the Veteran did not submit to VA or provide VA with an authorization to obtain medical records from any private facilities, and therefore, they are not of record.  He received his second and final Zoladex shot at a VA medical facility in August 2009.  Laboratory readings document PSA levels of .19 in August 2009, .09 in September 2009, and .05 in November 2009.  A November 2009 VA treatment report indicated the Veteran's PSA level was trending down as expected.  The Veteran reported that any urinary symptoms he had during radiation therapy had resolved and the VA physician documented that the Veteran's urine symptoms were "minimal."

In January 2010, the Veteran's PSA was .04 and a February 2010 VA treatment note indicates the Veteran did not have any voiding complaints.  A June 2010 VA treatment report reflects the Veteran was doing very well following treatment for prostate cancer.  Laboratory readings documented PSA levels of .02 in July 2010, .05 in October 2010 and .10 in March 2011.

At a May 2011 VA examination, the examiner noted the Veteran last received Zoladex injections in August 2009, and since then had not received any hormonal treatment, chemotherapy, or radiation.  The Veteran reported normal daytime urinary frequency and denied dysuria, nocturia, and the use of absorbent materials.  The Veteran indicated he had erectile dysfunction since radiation and that he was sexually active prior to radiation treatments.  The Veteran's medical history was negative for surgery on any part of the urinary tract, recurrent urinary tract infections, renal colic or bladder stones, acute nephritis, or hospitalizations for urinary tract disease.  The Veteran reported he was taking Hytrin for his lower urinary tract symptoms of "occasional hesitancy and sometimes weak stream."  The examiner's impression was that the Veteran had "mild residual functional impairments," and that his prostate cancer was in biochemical remission with no active treatments.

In November 2011, the Veteran reported no significant voiding symptoms and that he had nocturia up to once per night.  The examiner advised the Veteran to continue Terazosin and to return in June 2012.  Notably, VA treatment records reflect the Veteran sought genitourinary care and was hospitalized in July 2012 for a Crohn's disease flare-up, however, he did not seek follow-up care for prostate cancer at that time.  The Veteran's residuals of prostate cancer were not examined again until a VA examination on July 11, 2014.  As noted above, at that examination, his PSA levels were found to be elevated and thereafter his prostate cancer was determined to be active.

In a June 2010 statement, the Veteran's representative contended that the Veteran was entitled to a higher disability rating because he had increased urinary incontinence, and in a September 2010 notice of disagreement, the Veteran's representative alleged that the Veteran had to wear absorbent pads, which he was required to change seven to eight times a day.  In his June 2011 VA Form 9, the Veteran indicated he was "too embarrassed to tell the doctor of his incontinence problems."

Beginning May 1, 2010, and prior to July 11, 2014, there is no objective medical evidence of record showing that the Veteran's cancer reoccurred, metastasized, or required additional treatment, and therefore a 100 percent disability rating is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Accordingly, the Board considers the applicability of the last part of Diagnostic Code 7528, which instructs that if there has been no recurrence or metastasis, to rate on residuals of voiding dysfunction or renal dysfunction, whichever is prominent.  Id.  A review of the record reveals no complaints, diagnoses, or treatment for renal dysfunction or urinary tract infections.  Rather, the evidence of record demonstrates that voiding dysfunction was the predominant symptom of residuals of the Veteran's prostate cancer during the period on appeal.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating  Obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc.; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating.  A non-compensable rating is warranted when obstructive symptomatology with or without stricture disease requires dilatation one to two times per year.  38 C.F.R. § 4.115a.

Based on a thorough review of the medical evidence of record, the Board finds no probative evidence of record warranting a disability evaluation in excess of 10 percent for residuals of prostate cancer.  The Veteran denied nocturia and reported "normal" daytime urinary frequency at his May 2011 VA examination, however, he did not indicate, and the examiner did not report how often the Veteran urinated during the day or what he considered "normal."  In November 2011, the Veteran reported no significant voiding symptoms and indicated he awoke to void up to once a night.  The RO initially assigned a 10 percent disability rating based on daytime voiding intervals between two and three hours or awakening to void two times a night, however, the evidence of record during the period on appeal reflects that a compensable rating is not even warranted.  Despite this, absent any indication of what the Veteran considers to be "normal" daytime urinary frequency, the Board declines to reduce the initially assigned 10 percent rating and there is no probative evidence of record to assign a rating in excess of 10 percent for urinary frequency.  See 38 C.F.R. §  4.115a.

With respect to voiding dysfunction, the Veteran's representative alleged that the Veteran was required to wear absorbent materials, which he changed seven to eight times a day.  The Board acknowledges that as a lay person, the Veteran's representative is competent to report what comes to him through his senses, such as, hearing the Veteran's complaints of urinary incontinence, and the Veteran is competent to report that he felt embarrassed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, a review of the record establishes that the Veteran has not consistently described his voiding dysfunction.  In February 2010, the Veteran denied voiding complaints and at his May 2011 VA examination he denied the use of absorbent materials.  At that May 2011 VA examination, the Veteran did report symptoms such as erectile dysfunction and obstructive voiding such as "occasional hesitancy and sometimes weak stream."  In November 2011, the Veteran reported no significant voiding symptoms.  The Board may properly assign more probative value to lay statements made for treatment for purposes during the course of medical treatment than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  As such, the Board finds the Veteran's lay statements made in the course of treatment are more probative and provide evidence against his claim.  Accordingly, rating the Veteran's residuals of prostate cancer under voiding dysfunction is not warranted. 

As to a higher evaluation based on obstructed voiding there is no evidence during the period on appeal that the Veteran's urinary retention required intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

With regard to the Veteran's statements and his representative's general statements that a higher rating is warranted, the Board acknowledges that the Veteran is competent to report his symptoms and the Veteran's representative is competent to report what he hears from the Veteran, as this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Veteran's statements and his representative's statements are not competent evidence to identify a specific level of disability relating his residuals of prostate cancer to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's residuals of prostate has been provided by medical personnel who have examined him during the current appeal.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements and his representative's statements in this regard are not competent.

The Board finds that all of the Veteran's symptoms due to voiding dysfunction are addressed under Diagnostic Code 7528.  The Board also notes that a separate grant of service connection has already been awarded for erectile dysfunction, as secondary to treatment for prostate cancer.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time during the appeal period when the Veteran's symptoms varied to such an extent that a rating greater or less than 10 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residuals of prostate cancer has been evaluated under the correct diagnostic codes, which specifically contemplate the level of occupational and social impairment caused by residuals of prostate cancer.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  During the period on appeal, the Veteran's residuals of prostate cancer were manifested by, at worst, symptoms of urinary frequency with awaking to void once a night and urinary tract symptoms of occasional hesitancy and sometimes weak stream.  The ratings assigned reasonably describe the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has residuals of prostate cancer with predominant symptoms of urinary frequency, and these symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.115a.  Additionally, the Veteran is already in receipt of disability benefits for erectile dysfunction as a result of treatment for prostate cancer.  In other words, the VA regulations governing these disorders adequately contemplate all of the Veteran's symptoms.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Lastly, the record does not raise the issue of entitlement to a total disability rating based on individual unemployability, and that issue is not before the Board as part of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the claim for an increased initial rating beginning March 1, 2010, and prior to July 11, 2014, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial increased rating in excess of 10 percent for residuals of prostate cancer, status post external beam radiation and Zoladex therapy, beginning March 1, 2010, and prior to July 11, 2014 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


